     Case 2:19-cv-00612-JAM-DMC Document 35 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:19-CV-0612-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. ANDERSON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ fourth motion to modify the schedule

19   for this case. See ECF No. 34.

20                  On January 22, 2020, the Court issued an order setting an initial schedule for this

21   litigation. ECF No. 21. On May 22, 2020, Defendants filed a first motion to modify the schedule.

22   ECF No. 23. The Court granted the motion. ECF No. 25. On August 21, 2020, Defendants filed

23   their second motion to modify the schedule. ECF No. 26. The Court also granted that motion.

24   ECF No. 28. The Court granted a third modification to the schedule on December 15, 2020,

25   giving Defendants until December 17, 2020 to depose Plaintiff. ECF No. 33. Defendants now

26   seek a fourth modification of the schedule because Plaintiff, after reporting and being cleared of a

27   medical emergency, refused to appear for the deposition on December 17, 2020. ECF No. 34 at 1.

28   ///
                                                        1
     Case 2:19-cv-00612-JAM-DMC Document 35 Filed 12/22/20 Page 2 of 2


 1                  Under the most recent order modifying the discovery schedule for this case, the

 2   deadline to complete discovery was November 22, 2020, with any motions to compel due within

 3   60 days thereafter. ECF No. 33. Defendants, however, had until December 17, 2020, to conduct

 4   Plaintiff’s deposition. Id. Good cause appearing, Defendants’ present motion will be granted.

 5   Defendants shall have until January 31, 2021, to take Plaintiff’s deposition. Except for Plaintiff’s

 6   deposition, discovery is otherwise closed. The Court advises Defendants that absent a compelling

 7   showing of good cause, no further modifications of the discovery schedule will be

 8   accommodated.

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.      Defendants’ fourth motion (ECF No. 34) for modification of the schedule

11   is GRANTED.

12                  2.      Defendants shall have until January 31, 2021, to take Plaintiff’s deposition.

13   Motions to compel shall be filed within 60 days thereafter.

14                  3.      Dispositive motions shall be filed within 90 days from the cut-off date

15   specified above.

16                  4.      Discovery is otherwise closed.

17

18   Dated: December 22, 2020
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        2
